Case 5:03-cr-00084-VAP Document 1826 Filed 05/27/20 Page 1 of 1 Page ID #:5249

                                                                              FILED
                     UNITED STATES COURT OF APPEALS                            MAY 27 2020

                                                                           MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                            U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                       No. 20-50077

              Plaintiff-Appellee,                D.C. No.
                                                 5:03-cr-00084-VAP
  v.                                             Central District of California,
                                                 Riverside
 GEORGE WILLIAMS, AKA G,

              Defendant-Appellant.               ORDER


Before: Peter L. Shaw, Appellate Commissioner.

       Appellant’s motion to proceed in forma pauperis (Docket Entry No. 4) is

granted.

       The Clerk shall amend this court’s docket to reflect that appellant is now

proceeding in forma pauperis.

       The previously established briefing schedule remains in effect.
